DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Simon Oh on 6/11/2021.
The application has been amended as follows: 
Amend claim 1 as below: 

    PNG
    media_image1.png
    818
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    673
    media_image2.png
    Greyscale




















    PNG
    media_image3.png
    854
    710
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 1-10 and 13-14 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest an immunoassay cartridge having a reaction chamber and a fluorescent sensor assembly, the bottom surface of the reaction chamber includes an upper surface of the fluorescence sensor assembly, the bottom surface of the reaction chamber and the upper surface of the fluorescence sensor assembly are coplanar.  Regarding claim 1, the cartridge has location-based material comprising dendron that is mixed with a plurality of antibodies or antigens, the location-based material being attached to the inner surface of the reaction chamber in the form of dots arranged in rows and columns.  Regarding claim 14, the cartridge fluorescence sensor assembly has an emission filter disposed below the reaction chamber, the emission filter having an optical characteristic capable of filtering regardless of an incident angle of the excitation light and transmitting a radiation light having a wavelength larger than that of the excitation light; and a single sensor disposed below the emission filter, the single sensor constituting a fluorescent sensor array or an array measuring the luminance of the emission light that has passed through the emission filter, and the emission filter comprises:  a base medium arranged in a flat shape and including a material which is transparent and which does not generate fluorescence or phosphorescence by excitation light; a photoresist disposed in the base medium and fixed in a solid state by at least one method selected from the group consisting of thermosetting, photocuring and drying; and a pigment disposed in the base medium and absorbing light of a predetermined wavelength.
The closest prior art of record, Liu and Gervais fail to teach the location based material comprising dendron.  The reference mentioned in the AFCP, Park et al (US 2010/0093553) teaches dendrons on a sensor array, but fails to teach the dendrons attached to the inner surface of a reaction chamber where the fluorescent sensor is coplanar and is part of the bottom surface of the reaction chamber.  Regarding claim 14, Jung teaches a color filter, see Final rejection filed on 2/8/2021, but the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Dennis White/               Primary Examiner, Art Unit 1798